274 S.W.3d 547 (2008)
COUNTRY HILL MOTORS, Respondent,
v.
AMERICAN STERLING SAVINGS BANK, Appellant.
No. WD 68764.
Missouri Court of Appeals, Western District.
December 23, 2008.
Motion for Rehearing and/or Transfer to Supreme Court Denied January 27, 2009.
Robert Macbeth Pitkin and David Conrad Degreeff, Kansas City, MO, for appellant.
Gary John Willnauer, Laura Ann Rhea and Deborah O'Connor, Kansas City, MO, for respondent.
Before JOSEPH M. ELLIS, Presiding Judge, RONALD R. HOLLIGER, Judge, and JOSEPH P. DANDURAND, Judge.

ORDER
PER CURIAM.
American Sterling Savings Bank (Bank) appeals the circuit court's judgment in favor of Country Hill Motors, Inc. (Country Hill) on its conversion claim. On appeal, Bank argues that its rights in certain automobiles in the possession of its debtor, Auto Mall, LLC (Auto Mall), were sufficient for attachment of its security interest, and therefore it did not convert the vehicles when it repossessed them. Having carefully considered Bank's contentions on appeal, we find no basis for reversing the decision of the trial court. A published formal opinion would have no precedential value, and the parties have been provided with a memorandum explaining the reasoning of the court. The judgment is affirmed pursuant to Rule 84.16(b).